Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 27, 2015

                                    No. 04-15-00149-CV

                   IN THE INTEREST OF K.L.C., J.K.C., AND L.E.C.,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 14658B
                          Honorable Rex Emerson, Judge Presiding

                                       ORDER
        Appellant seeks to appeal a partial summary judgment in a parental termination case.
Although the trial court’s partial summary judgment determined that appellant committed three
acts enumerated in section 161.001(1) of the Texas Family Code, which are acts permitting the
trial court to terminate appellant’s parental rights, the trial court did not resolve whether
termination is in the best interest of the children under section 161.001(3). Accordingly, the
judgment is not a final, appealable judgment. See Houston Health Clubs, Inc. v. First Court of
Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d
893, 895 (Tex. 1966).

       It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are suspended pending our determination of whether we have jurisdiction to
consider this appeal.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court